Citation Nr: 1432805	
Decision Date: 07/22/14    Archive Date: 07/29/14	

DOCKET NO.  11-24 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder.

2.  Entitlement to service connection for residuals of a deviated nasal septum, to include sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to July 1950.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In a decision of May 2012, the Board found that new and material evidence had, in fact, been submitted sufficient to reopen the Veteran's previously-denied claims for service connection for posttraumatic stress disorder and an acquired psychiatric disorder other than posttraumatic stress disorder, and, in so doing, denied entitlement to service connection for posttraumatic stress disorder on the merits.  At that same time, the Board remanded for additional development the issue of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder on a de novo basis, as well as service connection for the residuals of a deviated nasal septum.

In a subsequent decision of January 2013, the Board denied entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder, as well as service connection for the residuals of a deviated nasal septum, to include sinusitis.

In an Order of May 2013, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's January 2013 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with a May 2013 Joint Motion.

In October 2013, the Veteran's case was once again remanded to the RO for additional development.  The case is now, once more, before the Board for appellate review.

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  A panic disorder, which is currently in remission, as likely as not had its origin as the result of an incident or incidents of the Veteran's period of active military service.

2.  A depressive (dysthymic) disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

3.  A neurocognitive (cognitive) disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

4.  Residuals of a deviated nasal septum (including sinusitis) as likely as not had their origin as the result of an incident or incidents of the Veteran's period of active military service.


CONCLUSIONS OF LAW

1.  With the resolution of all reasonable doubt in the Veteran's favor, a panic disorder (currently in remission) was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  A depressive (dysthymic) disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2013).

3.  A neurocognitive (cognitive) disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2013).

4.  With the resolution of all reasonable doubt in the Veteran's favor, residuals of a deviated nasal septum (including sinusitis) were incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  In that regard, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  Currently, there is no evidence that additional records have yet to be requested or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as available service personnel records, and both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder), as well as the residuals of a deviated nasal septum (including sinusitis).

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Acquired Psychiatric Disorder Other Than Posttraumatic Stress Disorder

Service treatment records in this case are unavailable, in that such records were apparently destroyed in a fire at the National Personnel Records Center in 1973.  However, available service personnel records show that the Veteran served as a Night Ward Man at Tilton General Hospital (located at Fort Dix, New Jersey), assisting nurses with admission and providing treatment.

In April 1998, the Veteran indicated that he developed a phobia for crowded and confined places, as well as panic attacks while working in service at Tilton General Hospital.  In addition, the Veteran indicated that, in May 1950, he had gone to a base dispensary for an anxiety reaction.  Later statements provided greater detail regarding the Veteran's feeling trapped with patients during lockdowns.  The Veteran additionally indicated that his family doctor had written a letter suggesting that the Veteran be transferred from working on the psychiatric ward.  Moreover, according to the Veteran, following service, his physician had sent a letter to the Reserves, which resulted in an "unfit for duty" determination by reason of mental disorder.  The Veteran later indicated that he experienced claustrophobia and panic, with which his wife had assisted him.  However, since the passing of his wife in 1997, he had felt depressed and experienced difficulty coping.

In May 1998, the Veteran's private physician indicated that he had treated the Veteran for the previous two years, and that the Veteran had reportedly suffered for many years from a debilitating anxiety, for which he received treatment in the form of medication.  The Veteran's private physician further indicated that the Veteran had informed him that he had suffered from anxiety for over 40 years, and been discharged from service secondary to this problem.  Moreover, the Veteran was apparently additionally treated by the VA, with corresponding treatment records showing that the Veteran had received treatment for depression in relation to his wife's death.

In a February 1999 hearing before a Decision Review Officer, the Veteran explained that, during service, he had on occasion been locked on the psychiatric ward while performing his duties, during which time he was attacked by patients, and pulled down a patient who attempted to hang himself.  According to the Veteran, since his separation from service, he had experienced difficulty in crowds, elevators, and traffic, and only experienced improvement with the help of his wife and his private physician, who was now deceased.

VA treatment records covering the period from 1998 to 1999 show that the Veteran experienced both anxiety and other fears.  Moreover, a medical problem list reflected a diagnosis of anxiety with panic attacks and agoraphobia.  According to treatment notes, the Veteran's panic attacks with agoraphobia were present following his wife's death.

At the time of a March 1999 VA psychiatric examination, the Veteran indicated that he had experienced symptoms since service.  According to the Veteran, he experienced a panic attack in approximately April 1950 in a crowded movie theater.  Otherwise, the Veteran reiterated his previous history, to include difficulty serving on the psychiatric and surgical wards while in service, and depression since his wife's death.  The pertinent diagnosis noted was panic disorder, with agoraphobia and alcohol abuse in remission.  According to the examiner, the Veteran's self-report involved panic and anxiety symptoms which lessened with his wife's assistance, and underwent a resurgence following her death, in conjunction with depression and ongoing bereavement.

Following a VA examination in December 2009, the Veteran received a diagnosis of panic disorder with agoraphobia (in remission for one year with the use of medication).  According to the examiner, the Veteran's diagnosis was in no way related to, caused by, or the result of his military service.

VA treatment records through June 2012 show that the Veteran received mental health treatment for various disorders, to include depressive disorder, dysthymia, and anxiety disorder, alcohol abuse in remission, and a cognitive disorder not otherwise specified.  In an April 2009 VA treatment note, a VA neuropsychologist indicated that she had reviewed the Veteran's treatment records, which included diagnoses of dysthymia and anxiety disorder.  While it was her impression that cognitive difficulties reported by the Veteran in a prior evaluation most likely stemmed from those difficulties, she did not feel as if she could confirm a causal nexus between the Veteran's problems reported during service and the cognitive difficulties for which he was currently receiving treatment.

Following a subsequent VA psychiatric examination in July 2012, the examiner was of the opinion that the Veteran's claimed condition was less likely than not incurred in or caused by any claimed inservice injury, event, or illness.  This was particularly the case given that the Veteran's claims that he had experienced symptoms of anxiety and panic during service for which he had received treatment shortly following their onset could not be verified due to missing service records, presumably lost in a 1973 fire.  The examiner indicated that panic disorder with agoraphobia was an acute, rather than a chronic disorder.  Accordingly, panic episodes were separate and distinct, given that they could occur during particularly stressful circumstances, and then fully resolve.  The examiner indicated that his record review showed that the Veteran's episodes of panic tended to occur during increased stress, such as after his wife's death, or when experiencing significant financial strain.  Accordingly, alternative causes of panic disorder included psychosocial stressors.  The examiner indicated that, as expected with panic disorders, the Veteran experienced clear periods of remission between episodes of panic, with two periods of remission lasting three years each.  Moreover, the Veteran's panic disorder with agoraphobia had been in remission with treatment since 2009.  In the opinion of the examiner, the Veteran's panic disorder with agoraphobia (in remission) was less likely than not a continuation of symptoms of anxiety which he first experienced during service.  Moreover, while the Veteran had received diagnoses of depressive disorder, dysthymia, anxiety disorder, alcohol abuse in remission, and cognitive disorder (not otherwise specified) at varying points in time following his separation from service, none of those diagnoses were related to, caused by, or the result of any inservice occurrence or event.

Following a VA psychiatric examination in December 2013, the Veteran received diagnoses of persistent depressive disorder (formerly dysthymic disorder); mild neurocognitive disorder (formerly cognitive disorder, not otherwise specified); and panic disorder, "in remission."  According to the examiner, following a review of the Veteran's claims folder and other pertinent medical records, there was no documentation or evidence to support any diagnosis of or treatment for a psychiatric disorder while in service.  Moreover, there was no documentation or evidence to support any diagnosis of or treatment for psychiatric symptoms until 1997, at which time the Veteran's primary care physician documented a prescription for Klonopin, in conjunction with sadness and anxiety following the death of the Veteran's wife.  However, no formal psychiatric diagnosis was rendered at that time.  According to the examiner, the Veteran's treatment records indicated that he had been diagnosed with a panic disorder in the past, although symptoms had been in remission since at least 2010.  Following a careful consideration of the Veteran's lay statements and references in treatment records to longstanding symptoms, it was the opinion of the examiner that the Veteran had consistently described the onset of anxiety symptoms in the military, and had consistently reported ongoing episodic occurrence of and treatment for anxiety since the military.  Moreover, his description of symptoms experienced in the military and over many years was consistent with a diagnosis of panic disorder.  Accordingly, in the opinion of the examiner, it was at least as likely as not the case, based on the Veteran's lay description, that his historical diagnosis of panic disorder was related to military service.  However, the Veteran did not currently meet the diagnostic criteria for that disorder, and thus the disorder had no current impact on his social or occupational functioning.  In fact, according to the examiner, the Veteran's panic disorder was "extremely mild."

The examiner further indicated that, while the Veteran currently met the diagnostic criteria for persistent depressive disorder (formerly dysthymic disorder), it was not likely that this pathology had its origin in or was the result of the Veteran's military service.  Significantly, the Veteran's lay description of his historical symptoms in the military and following discharge were not consistent with the diagnosis of depressive disorder.  Moreover, the Veteran's depressive disorder was chronologically and specifically linked to his wife's death, financial problems, and loneliness.

Finally, the examiner indicated that, while the Veteran currently met the diagnostic criteria for a mild neurocognitive disorder (formerly cognitive disorder not otherwise specified), it was his opinion that the Veteran's neurocognitive disorder was not likely related to, nor did it have its origin in, the Veteran's military service.  This was particularly the case given the fact that the Veteran had not been diagnosed with this disorder until 2012, and that there was no evidence to suggest cognitive impairment in service.  Moreover, the Veteran's cognitive disorder was not secondary to any anxiety symptoms, but, rather, the result of neurodegenerative changes in the Veteran's brain.

The Board finds the aforementioned opinions regarding the Veteran's depressive and neurocognitive disorders highly probative, because those opinions were based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and full examinations, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  The VA examiners reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is compelled to conclude that the Veteran's current depressive and neurocognitive disorders are unrelated to his period of active military service.  

On the contrary, however, the preponderance of the evidence would appear to indicate that, to the extent the Veteran currently has a panic disorder (which, admittedly, is currently in remission), such symptomatology as likely as not had its origin during his period of active military service.  As noted above, in the opinion of the recent VA examiner, the Veteran's description of symptoms experienced in the military and over many years was consistent with a diagnosis of panic disorder.  Accordingly, based on the Veteran's lay description, his historical diagnosis of panic disorder was at least as likely as not related to military service.  This is felt to be the case notwithstanding the fact that, based on recent examination findings, the Veteran has demonstrated no symptoms of panic disorder since at least 2010.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, and with the resolution of all reasonable doubt in the Veteran's favor, an award of service connection for panic disorder, in remission, is in order.


Residuals of Deviated Nasal Septum (Including Sinusitis)

As noted above, service treatment records in this case are unavailable.  Nonetheless, during the course of a February 2010 hearing before a Decision Review Officer, the Veteran indicated that, during service, he was punched in the nose while boxing, following which his nose immediately gushed blood.  According to the Veteran, while he did not particularly notice it at the time, he subsequently experienced trouble breathing from his nose.  Reportedly, the Veteran did not again seek treatment for his nose for many years and in 2005, radiographic studies reportedly showed a deviated septum, with a "white line" where he had broken his nose.

A private operative report dating from September 2002 shows that, at that time, the Veteran underwent septal reconstruction, coblation, and turbinate crushing to treat his deviated septum, turbinate hypertrophy, and nasal obstruction.

VA treatment records through June 2012 show that radiographic studies conducted in September 2000 yielded an impression of the ethmoid sinuses which was consistent with sinusitis.  In August 2001, the Veteran reported experiencing recurrent nasal stuffiness and obstruction, making it difficult to breathe, which was somewhat worse in the summer than the winter.  Further noted was that, while this was atypical for sinusitis, it was very typical for a response to certain allergens.  The Veteran was subsequently treated with medication, such as inhalers and nasal decongestant drops.

In correspondence of late June 2012, the Veteran's private physician wrote that the Veteran had been his patient, and that he had operated on the Veteran in 2002 for septal reconstruction due to a "severe deviated nose."  Reportedly, according to the Veteran, he had suffered a nasal injury in 1950 during service, following which he underwent a closed reduction nasal fracture "by medics."  According to the Veteran's physician, following that incident, the Veteran experienced trouble breathing.  However, since the time of his septal reconstruction, the Veteran was "breathing fine."  In the opinion of his physician, the Veteran's septal deviation had been caused by nasal trauma, "in all probability, while in the service."

Following a subsequent VA examination in July 2012, which examination involved a review of the Veteran's claims folder and electronic medical records, the Veteran received diagnoses of chronic sinusitis and nasal septum resection.  According to the examiner, the Veteran's claimed condition was less likely than not incurred in or caused by the claimed inservice injury, event, or illness.  This was particularly the case given that there was no documentation of an evaluation, follow up, or additional work up for a deviated nasal septum or injury which might have led to that pathology.  According to the examiner, though there were civilian physical examinations in the Veteran's claims folder, there was no mention of a deviated septum.  Under the circumstances, it was the opinion of the examiner that it was less likely than not that any diagnosed residuals of a deviated septum arose during service, or were otherwise related to any incident of service, to include the broken nose injuries described by the Veteran.

At the time of a recent VA nasal examination in December 2013, which examination involved a full review of the Veteran's claims folder and medical records, it was noted that the Veteran had a history of a deviated nasal septum which had been surgically corrected in 2002.  Currently, there was no significant deviated nasal septum, and no evidence of chronic sinusitis.  According to the examiner, radiographic studies of the nose/sinuses mentioned in the Veteran's file were not accurate in assessing sinus disease.  Rather, computerized axial tomography was a much more accurate test, with such testing in 2006 showing no evidence of chronic sinusitis.  According to the examiner, the Veteran's current nasal condition was not at least as likely as not the result of a nasal injury sustained in service.

Based on the aforementioned, it is clear that there exists some difference of opinion regarding the origin of the Veteran's deviated nasal septum.  In that regard, various VA examiners have offered their opinions that, to the extent the Veteran suffers from any residuals of his deviated nasal septum, such residuals are unrelated to his period of active military service.  However, the Veteran's private physician, who performed his reconstructive nasal surgery, is of the opinion that the Veteran's septal deviation was caused by nasal trauma "in all probability, while in the service."  Under the circumstances, and with the resolution of all reasonable doubt in the Veteran's favor, the Board is of the opinion that, to the extent the Veteran currently suffers from any residuals of a deviated nasal septum (including sinusitis), such residuals at least as likely as not had their origin during, or are in some way the result of, an incident or incidents of the Veteran's period of active military service.  Accordingly, an award of service connection for such residuals is in order.


ORDER

Entitlement to service connection for panic disorder, in remission, is granted.

Entitlement to service connection for a persistent depressive (dysthymic) disorder is denied.

Entitlement to service connection for a neurocognitive (cognitive) disorder is denied.

Entitlement to service connection for the residuals of a deviated nasal septum (including sinusitis) is granted.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


